No errors are assigned in the case on appeal, or in the record, and, in return to a writ of certiorari from this Court, it is certified that no exceptions whatever "were noted at any time before or after verdict, either to the admission or to the refusal to admit  (439) evidence, or to the charge of the judge." Upon a careful examination of the record, no error appears, and the judgment must be affirmed.
No error.                                          Affirmed.
Cited: S. v. Bagby, 106 N.C. 690; S. v. Carter, 113 N.C. 640.